Citation Nr: 1609847	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-00 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing via videoconference in his January 2013 VA Form 9 and a hearing was scheduled for February 2016.  In a letter dated February 5, 2016, the Veteran's representative requested a delay in the hearing until April 2016 or later.  In support of the request, the representative attached a VA Form 21-4138 which referred to a change of address.  That form, which is signed by the same representative representing the Veteran herein, pertains to a different veteran.  While the request for a delay in the hearing pertains to this Veteran, whether there is a change of address is unclear. 

Based on this confusion and the request for a delay in the hearing from the representative, good cause exists to attempt to reschedule a Board hearing.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required so that the RO may verify the Veteran's address and schedule a Board hearing and provide the Veteran with notification of such.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's current address.  Evidence in the file indicates that the Veteran's representative attempted to report an address change but the name on the VA Form 21-4138 has a different veteran's name.

2.  Then, the Veteran should be scheduled for a hearing before a Veterans Law Judge via videoconference.

3.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

